     Dated: 10/15/2018




                    IN THE UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


   IN RE:                                      )
                                               )      BK Case No. 18-03173-MH1-13
   PAMELA DAWN SEXTON,                         )      Chapter 13
   773 Powell Chapel Road,                     )      Judge Harrison
   Pulaski, TN 38478                           )
   SSN: xxx-xx-4618                            )
                                               )
   ________________________________________________________________________________

            AGREED ORDER DENYING TRUSTEE'S NOTICE OF MOTION TO
              DISALLOW CLAIM OF U.S. BANK TRUST, NA, AS TRUSTEE
              (PAYEE SN SERVICING CORPORATION) (COURT CLAIM 9)
                AND REQUEST FOR RELIEF UNDER RULE 3001(C)(2)(D)
   _________________________________________________________________________________________

            This matter was set to be heard before the Court on October 12, 2018 on the

   Chapter-

   Trustee (Payee SN Servicing Corporation),                      9, and, as evidenced by

   signatures of respective counsel below, the parties agree to the entry of the following

   order:

            IT IS HEREBY ORDERED that the

   Claim #9 is allowed in full, as amended, and, U.S. Bank Trust, as Trustee (Payee SN




Case 1:18-bk-03173      Doc 42   Filed 10/15/18 Entered 10/15/18 15:01:49           Desc Main
                                 Document     Page 1 of 2
   Servicing Corporation)

   Motion.

   IT IS SO ORDERED.

                                      This order was signed and entered electronically as
                                                    indicated at the top of the first page.

   Approved for entry:

   /s/Edward D. Russell
   Edward D. Russell
   The SR Law Group
   PO Box 128
   Mt. Juliet, TN 37121
   (615) 559-3190
   erussell@thesrlawgroup.com


   _________________________
   Henry E. Hildebrand, III
   Standing Chapter 13 Trustee
   P. O. Box 340019
   Nashville, TN 37203-0019
   615-244-1101; Fax 615-242-3241
   http://www.ch13nsh.com
   pleadings@ch13nsh.com




                               CERTIFICATE OF SERVICE

          I hereby certify that on this 11th day of October 2018, a true and correct copy of
   the foregoing was served by regular mail upon to be sent electronically through the

   postage pre-paid, to Pamela Dawn Sexton, 773 Powell Chapel Road, Pulaski, TN 38478.


                                               By: /s/Edward D. Russell
                                                   Edward D. Russell




                                                                   This Order has been electronically
                                                                   signed. The Judge's signature and
                                                                   Court's seal appear at the top of the
                                                                   first page.
                                                                   United States Bankruptcy Court.
                                               2
Case 1:18-bk-03173       Doc 42   Filed 10/15/18 Entered 10/15/18 15:01:49                Desc Main
                                  Document     Page 2 of 2
